Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-5, 15, and 17 have been amended in the response filed March 10, 2022.
Claims 3, 8-14, and 18-19 remain in a previous presentation.
Claims 2, 6-7, 16, and 20-21 have been cancelled.
Claims 1, 3-5, 8-15, and 17-19 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 12, 2020 has been entered.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 8-15, and 17-19, as can best be understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1, 3-5, 8-15, and 17-19 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Claim 15, which is a representative claim for all claims 1-6 and 8-21, which is addressed below for 101 explanation purposes, recites: A system, comprising:
a non-transitory computer readable storage medium storing an executable program; 
a user interface configured to display sorted diagnostic information items of a problem list to a user; and
a processor executing the executable program to cause the processor to:
retrieve, from a database of the system, a problem list with active diagnostic information items for a patient;
receive information about a current imaging exam for the patient;
construct a clinical context for the current imaging exam based on retrieved diagnostic information items associated with the current imaging exam;
determine a ranking scheme with relevance rules based on the constructed clinical context, wherein the relevance rules are configured to rank a relevance of problem list diagnostic information items based on the constructed clinical context for the current imaging exam, wherein determining the ranking scheme comprises modeling relevance according to one or more relevance themes, and at least one of: 
mapping a numerical relevance value interval; and
mapping a numerical relevance values; 
select a ranking scheme; 
implement the selected ranking scheme to sort the problem list diagnostic information items; 
display, to a user via a user interface, the sorted diagnostic information items of the problem list;
receive, via the user interface, a user selection of one or more diagnostic information items; 
apply the received user selection of the one or more diagnostic information items to the problem list; and 
convert the received user selection of the problem list to one or more natural language statements.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because determining a processing priority amounts to managing human behavior/interactions between people. Furthermore, such limitations recited in the broad manner set forth in the claim amount to observations/ evaluations/ judgments/ analyses that can be performed in the human mind and therefore constitute (b) “a mental process.”  The limitations above merely describe ranking a problem list according to relevance rules. For example if the image is of a brain [22] a human could discern that information in the patient’s record relating to the patients “head, face, and neck” [23] would be highly relevant information in their record while information that is very old and unrelated to brain abnormalities would be irrelevant (such as something minor but recent, like an ingrown toenail for example). Any limitations not identified above as part of the method of performing mental processes are deemed “additional elements,” and will be discussed in further detail below.
Independent claim 1 contains nearly identical limitations and is similarly rejected. Dependent claims 3-5, 8-14, and 17-19 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as claim 15. For example, claims 3-5, 8-14, and 17-19 merely define a type of data processed by the system and only serve to further limit the abstract idea; claim 18 merely recites outputting data and only adds extra-solution activity.

Step 2A of the Alice/Mayo Test - Prong Two
A system, comprising:
a non-transitory computer readable storage medium storing an executable program; 
a user interface configured to display sorted diagnostic information items of a problem list to a user; and
a processor executing the executable program to cause the processor to:
retrieve, from a database of the system, a problem list with active diagnostic information items for a patient;
receive information about a current imaging exam for the patient;
construct a clinical context for the current imaging exam based on retrieved diagnostic information items associated with the current imaging exam;
determine a ranking scheme with relevance rules based on the constructed clinical context, wherein the relevance rules are configured to rank a relevance of problem list diagnostic information items based on the constructed clinical context for the current imaging exam, wherein determining the ranking scheme comprises modeling relevance according to one or more relevance themes, and at least one of: 
mapping a numerical relevance value interval; and
mapping a numerical relevance values; 
select a ranking scheme; 
implement the selected ranking scheme to sort the problem list diagnostic information items; 
display, to a user via a user interface, the sorted diagnostic information items of the problem list;
receive, via the user interface, a user selection of one or more diagnostic information items; 
apply the received user selection of the one or more diagnostic information items to the problem list; and 
convert the received user selection of the problem list to one or more natural language statements.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Claims 1, 3-5, 8-15, and 17-19 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “A system, comprising: a non-transitory computer readable storage medium storing an executable program; a user interface configured to display sorted diagnostic information items of a problem list to a user; and a processor executing the executable program to cause the processor to” and “a database of the system,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.04(d).
add insignificant extra-solution activity to the abstract idea – for example, the recitation of “retrieve, from a database of the system, a problem list,” which amount to mere data gathering, and the recitation of “display, to a user via a user interface, the sorted diagnostic information items of the problem list,” which amounts to insignificant application, see MPEP 2106.04(d).
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of “a problem list with active diagnostic information items for a patient,” which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.04(d).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which have been recognized as well-understood, routine, and conventional activity in particular fields.
the recitation of “A system, comprising: a non-transitory computer readable storage medium storing an executable program” U.S. Patent Publication No. 2018/0325385 to Deterding, et. al. disclosing the computer-readable memory (para. 0048); and U.S. Patent Publication No. 2014/0006055 to Seraly, et. al. disclosing the computer-readable memory (para. 0092)
the recitation of “a processor executing the executable program to cause the processor to,” see e.g., Intellectual Ventures, LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), requiring the use of software to tailor information and provide it to the user on a generic computer
the recitation of “retrieve, from a database of the system, a problem list,” which amounts to storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc.
the recitation of “a user interface configured to display, to a user via a user interface,” see, e.g., U.S. Patent Publication No. 2008/0052126 to Sasai at 0070 and U.S. Patent Publication No. 2014/0184608 to Robb at 0030, disclosing a graphical user interface
Dependent claims 3-5, 8-14, and 17-19 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than performing repetitive calculations (e.g. the “refine,” “select,” “apply,” and “incorporate” features of dependent Claims 3-5, 11-13, and 17), storing and retrieving information in memory (e.g. the “ICD” feature of dependent Claims 9-10, 14, and 19), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 6 and 8, and the “relevance themes” of Claim 18).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, taken individually or as an ordered combination, Claims 1, 3-5, 8-15, and 17-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-15, and 17-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0242571 to Naeymi-Rad (“Naeymi-Rad”) in view of U.S. Patent Publication No. 2015/0149215 to Qian (“Qian”) in further view of U.S. Patent Publication No. 2012/0265777 to Dettinger (“Dettinger”)

Regarding claim 1, Naeymi-Rad discloses: 
A method for sorting diagnostic information items for a patient using a ranking system, comprising: (para. [0033]: the system automatically allows clinicians to view only relevant information (problem list data) that relates to a specific category, such as cardiovascular category, such as endocrine category)
retrieving, from a database of the ranking system (para. [0044]: clustered problems are stored in a database), a problem list with active diagnostic information items for a patient; (para. [0028]: problems lists including diagnostic information such as cardiovascular problems and kidney-related problems. See also Figure 2 example with a problem list shown in the upper left with diagnostic information items such as “Fitting and Adjustment of Cardiac Pacemaker” and “Diabetes mellitus.”)
receiving information about a current exam for the patient; (para. [0009]: exam information, such as a laboratory test result)
constructing a clinical context for a current exam based on one or more retrieved diagnostic information items associated with the current exam; (para. [0029]; Fig. 2: a problem list in which a patient’s problems, such as endocrine problems, and associated information are listed. For example, the constructed clinical context in Figure 2 is Endocrine Problems which is based on the endocrinologist reviewing the patient’s information in order to help them with their Diabetes or Hypothyroidism. And the problem list includes newly added problems, which would include any current exam, see para. 0038)
determining a ranking scheme with relevance rules based on the constructed clinical context (Figure 2 example, upper right, shows that all diagnostic information items related to Endocrine Problems are pulled out, thus found to be ranked as relevant. Paragraph [0032]: further adds multiple criteria, which can be used to rank the problems/diagnostic information items within a problem list.  Example criteria given for higher ranking of diagnostic items include: related medications, physician entered data, related workflow, more recent data.), wherein the relevance rules are configured to rank a relevance of the retrieved diagnostic information items of the problem list, (para. [0032]: the information in the problem list is ranked according to the ranking and sorting criteria) wherein determining the ranking scheme comprises modeling relevance according to one or more relevance themes, and at least one of mapping a relevance value interval and mapping a relevance value; (para. [0036]: a problem list can be ranked according to an “in focus now” category, which displays problems that are most relevant to the user, construed as high relevance. Ranking high relevance would also require ranking other values as medium and low relevance levels. Para. [0050] discusses semantic differences being “expressed in terms of positive or negative values away from the concept. Paragraph [50] goes on to discuss how the system determines ranking based on how “close” or “loose” the concept match is. An example is given for the term “knee pain” highly relates to the term “knee pain” but in relation to the term “pain under kneecap” may have a lower term presence factor)
selecting a ranking scheme; (paras. [0036] - [0037]: selecting a ranking scheme to call attention to specific issues, such as “in focus now” (para. [0036]) or eliminating redundancies (para. [0037]), which list problems according to different criteria. Para. [0063] discusses how the system selects factors used in ranking)
implementing the selected ranking scheme to sort the diagnostic information items of the problem list; (paras. [0036] - [0037]: the system generates lists according to the chosen scheme. For example see lower left of Figure 2 showing the “ranked” information items under Endocrine/Metabolic. Para. [0063] discusses implementation of the selected factors when carrying out the ranking)
displaying, to a user via a user interface of the ranking system, the sorted diagnostic information items of the problem list; (Naeymi-Rad, para. [0029]: the system creates a ranked display of the problem list)
receiving, via the user interface, a user selection of one or more diagnostic information items; (Naeymi-Rad, para. [0058]: a can move certain list items (which are diagnostic items, see Fig. 6), in order to move the items into certain categories)
applying the received user selection of the one or more diagnostic information items to the problem list; and (Naeymi-Rad, para. [0059]; Fig. 7: a reconciled list is created)
Naeymi-Rad does not explicitly recite, but Qian teaches that it is old and well known in the art of healthcare data retrieval at the time of filing to ranking items based on the constructed clinical context for the current imaging exam (Qian, Fig. 3; para. [0044] Chest X-ray exam showing note of possible pneumonia that is linked to the x-ray performed).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare data retrieval at the time of filing to modify the method of Naeymi-Rad to include based a clinical context from data associated with a medical image that a professional is reviewing to identify the issue the patient is currently having.
The combination of Naeymi-Rad and Qian does not explicitly recite, but Dettinger teaches that it is old and well known in the art of data retrieval at the time of filing to include numerical relevance values (Dettinger, 0044: a Hemoglobin Test value greater than 15)
converting the received user selection of the problem list to one or more natural language statements (Dettinger, 0012: receive user input corresponding to a query component and then generate a natural language description for the query component).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare data retrieval at the time of filing to modify the method of Naeymi-Rad to include the numerical relevance levels and natural language statements of Dettinger because Dettinger teaches that numerical relevance scores are useful to easily identify relevant data and natural language statements improve the process of building queries correctly. (Dettinger, Title)

Regarding claim 3, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 1 as discussed above, and further discloses:
selecting a chronological or relevance ranking scheme. (Naeymi-Rad, para. [0032]: the problem entries can be time-stamped and ranked chronologically).

Regarding claim 4, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 2 as discussed above, and further discloses:
applying the received user selection to refine to the relevance rules; and (Naeymi-Rad, para. [0033]: a user input, such as “cardiovascular category,” refines the rules to display only selected categories).
refining the relevance rules of the determined ranking scheme to generate one or more refined relevance rules. (Naeymi-Rad, para. [0033]: similar to the process described in para. 0027 of the Present Specification, when the user selects a category such as “cardiovascular,” the rules state to display only this category, effectively treating it as high relevance).

Regarding claim 5, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 4 as discussed above, and further discloses:
sorting the problem list with the one or more refined relevance rules of the determined ranking scheme. (Naeymi-Rad, para. [0032]: a problem list is ranked such that more recent problems may be ranked higher than older problems).

Regarding claim 8, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the relevance themes comprise: medical domain specialty (Naeymi-Rad, para. [0033]), user profile (Naeymi-Rad, para. [0033]), user (Naeymi-Rad, para. [0033]), and exam date (Naeymi-Rad, para. [claim 6]). 

Regarding claim 9, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein determining the ranking scheme comprises: creating relevance rules based on an International Classification of Diseases (ICD) hierarchy to map ICD codes to relevance values in a look-up table based on the clinical context parameters. (Naeymi-Rad, paras. [0008] and [0039]: accessing administrative code, such as the International Classification of Disease (ICD), to support administrative functions of healthcare).

Regarding claim 10, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein creating the relevance rules based on an ICD hierarchy comprises at least one of: setting an identical relevance value for an ICD node and its subordinate ICD codes; and setting the identical relevance value for an ICD node and its subordinate ICD codes, in view of a date of entry for the ICD code. (Naeymi-Rad, paras. [0008] and [0039]: mapping between vocabulary dataset, such as the International Classification of Disease (ICD), construed as setting an identical relevance value for an ICD node and its subordinate ICD codes, in order to create relationships between various concepts).

Regarding claim 11, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 2, as discussed above, and further discloses:
wherein applying user selection of diagnostic information items to the problem list comprises one or more of: selecting the diagnostic information items; or removing pre-selected diagnostic information items, wherein each diagnostic information item comprises an ICD code. (Naeymi-Rad, para. [0033]: a clinician can select and filter the information to display preferred records, problems, and/or categories, construed as selecting the diagnostic information items).

Regarding claim 12, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 4, as discussed above, and further discloses:
wherein converting the user selection of the problem list to natural language statements comprises: applying a template for converting the problem list to natural language statements; and (Naeymi-Rad, para. [0052]: incorporating and reconciling problem lists from multiple sources into a CCDA structure (see para. [0055], construed as a template, including lists generated by Natural Language Processing)
making the natural language statements accessible for user applications. (Naeymi-Rad, para. [0060]: the system may function as a separate widget or application accessible by an EHR)

Regarding claim 13, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 4, as discussed above, and further discloses:
wherein refining the relevance rules of the determined ranking scheme comprises: incorporating the user selection of diagnostic information for the problem list as relevance exception rules. (Naeymi-Rad, para. [0057]: identifying possible duplicate entries and allow a user to move the non-duplicates).

Regarding claim 14, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 4, as discussed above, and further discloses:
wherein refining the relevance rules of the determined ranking scheme comprises: refining relevance values for the determined ranking scheme in a look-up table by requesting user feedback on parameters of the clinical context, for an International Classification of Diseases (ICD) hierarchy, wherein the look-up table maps ICD codes to the relevance values based on the parameters of the clinical context. (Naeymi-Rad, paras. [0039] – [0040] and [0043]: accessing administrative code, such as the International Classification of Disease (ICD), which serves as the basis for the categorization  of the problem list, and the system then allows a user to rearrange the ordering of elements).

Regarding claim 15, Naeymi-Rad discloses:
A system, comprising: (para. [0036]: the system includes an imaging apparatus, construed as a computing device)
	a non-transitory computer readable storage medium storing an executable program; (para. [0044]: a database to store elements of the problem list)
a user interface configured to display sorted diagnostic information items of a problem list to a user; and (para. [0023]: a problem list display, and a clinician can select and filter the information to display preferred records, problems, and/or categories, para 0033)
a processor executing the executable program to cause the processor to: (para. [0003]: disclosing a computer to assist in documenting patient care)
retrieve, from a database of the system (para. [0044]: clustered problems are stored in a database), a problem list with active diagnostic information items for a patient; (para. [0028]: problems lists including diagnostic information such as cardiovascular and kidney-related problems. See also Figure 2 example with a problem list shown in the upper left with diagnostic information items such as “Fitting and Adjustment of Cardiac Pacemaker” and “Diabetes mellitus.”)
receive information about a current exam for the patient; (para. [0009]: exam information, such as a laboratory test result)
construct a clinical context for the current exam based on retrieved diagnostic information items associated with the current exam; (para. [0029]; Fig. 2: disclosing a problem list in which a patient’s problems, such as endocrine problems, and associated information are listed. For example, the constructed clinical context in Figure 2 is Endocrine Problems which is based on the endocrinologist reviewing the patient’s information in order to help them with their Diabetes or Hypothyroidism. And the problem list includes newly added problems, which would include any current exam, see para. 0038)
determine a ranking scheme with relevance rules based on the constructed clinical context, (Figure 2 example, upper right, shows that all diagnostic information items related to Endocrine Problems are pulled out, thus found to be ranked as relevant. Paragraph [0032]: further adds multiple criteria, which can be used to rank the problems/diagnostic information items within a problem list. Example criteria given for higher ranking of diagnostic items include: related medications, physician entered data, related workflow, more recent data.) wherein the relevance rules are configured to rank a relevance of problem list diagnostic information items, (para. [0032]: the information in the problem list is ranked according to the ranking and sorting criteria) wherein determining the ranking scheme comprises modeling relevance according to one or more relevance themes, and at least one of mapping a relevance value interval and mapping a relevance value (para. [0036]: a problem list can be ranked according to an “in focus now” category, which displays problems that are most relevant to the user, construed as high relevance. Ranking high relevance would also require ranking other values as medium and low relevance levels. Para. [0050] discusses semantic differences being “expressed in terms of positive or negative values away from the concept. Paragraph [50] goes on to discuss how the system determines ranking based on how “close” or “loose” the concept match is. An example is given for the term “knee pain” highly relates to the term “knee pain” but in relation to the term “pain under kneecap” may have a lower term presence factor)
select a ranking scheme; (paras. [0036] - [0037]: selecting a ranking scheme to call attention to specific issues, such as “in focus now” (para. [0036]) or eliminating redundancies (para. [0037]), which list problems according to different criteria. Para. [0063] discusses how the system selects factors used in ranking)
implement the selected ranking scheme to sort the problem list diagnostic information items. (paras. [0036] - [0037]: the system generates lists according to the chosen scheme. For example see lower left of Figure 2 showing the “ranked” information items under Endocrine/Metabolic. Para. [0063] discusses implementation of the selected factors when carrying out the ranking)
display, to a user via a user interface, the sorted diagnostic information items of the problem list; (Naeymi-Rad, para. [0029]: the system creates a ranked display of the problem list)
receive, via the user interface, a user selection of one or more diagnostic information items; (Naeymi-Rad, para. [0058]: a can move certain list items (which are diagnostic items, see Fig. 6), in order to move the items into certain categories)
apply the recetved user selection of the one or more diagnostic information items to the problem list; and (Naeymi-Rad, para. [0059]; Fig. 7: a reconciled list is created).
Qian teaches that it is old and well known in the art of healthcare data retrieval at the time of filing to ranking items based on the constructed clinical context for the current imaging exam (Qian, Fig. 3; para. [0044] Chest X-ray exam showing note of possible pneumonia that is linked to the x-ray performed).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare data retrieval at the time of filing to modify the method of Naeymi-Rad to include based a clinical context from data associated with a medical image that a professional is reviewing to identify the issue the patient is currently having.
The combination of Naeymi-Rad and Qian does not explicitly recite, but Dettinger teaches that it is old and well known in the art of data retrieval at the time of filing to include numerical relevance values (Dettinger, 0044: a Hemoglobin Test value greater than 15)
convert the received user selection of the problem list to one or more natural language statements (Dettinger, 0012: receive user input corresponding to a query component and then generate a natural language description for the query component).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare data retrieval at the time of filing to modify the method of Naeymi-Rad to include the numerical relevance levels and natural language statements of Dettinger because Dettinger teaches that numerical relevance scores are useful to easily identify relevant data and natural language statements improve the process of building queries correctly. (Dettinger, Title)

Regarding claim 17, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 16, as discussed above, and further discloses:
apply received user selection to refine to the relevance rules; and (Naeymi-Rad, para. [0033]: a user input, such as “cardiovascular category,” refines the rules to display only selected categories).
refine the relevance rules of the determined ranking scheme to generate one or more refined relevance rules. (Naeymi-Rad, para. [0033]: similar to the process described in para. 0027 of the Present Specification, when the user selects a category such as “cardiovascular,” the rules state to display only this category, effectively treating it as high relevance).

Regarding claim 18, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein determining the ranking scheme comprises: modeling relevance according to one or more relevance themes of medical domain specialty (Naeymi-Rad, para. [0033]), user profile (Naeymi-Rad, para. [0033]), user (Naeymi-Rad, para. [0033]), and exam date (Naeymi-Rad, para. [claim 6]); and at least one of: mapping numerical relevance value intervals to respective low, medium, and high relevance levels; or mapping numerical relevance values to respective low, medium, and high relevance levels. (Naeymi-Rad, para. [0036]: a problem list can be ranked according to an “in focus now” category, which displays problems that are most relevant to the user).

Regarding claim 19, the combination of Naeymi-Rad and Qian discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein refining the relevance rules of the determined ranking scheme comprises: refining relevance values for the determined ranking scheme in a look-up table by requesting user feedback on parameters of the clinical context, for an International Classification of Diseases (ICD) hierarchy, wherein the look-up table maps ICD codes to the relevance values based on the parameters of the clinical context. (Naeymi-Rad, paras. [0039] – [0040] and [0043]: the method includes accessing administrative code, such as the International Classification of Disease (ICD), which serves as the basis for the categorization  of the problem list, and the system then allows a user to rearrange the ordering of elements).

Response to Applicant’s Arguments
Applicant’s arguments and amendments filed on 3/10/2022, with respect to the 35 USC § 101 rejection have been considered. However, the argument is not persuasive.
Step 2A, Prong 1 of the Alice Analysis (Abstract Idea)
Applicant states that the claims are not directed to an abstract idea. The argument is not persuasive because the claims are directed to a certain methods of organizing human activity, such as managing human behavior/interactions between people and/or a mental process such as observations/ evaluations/ judgments/ analyses that can be performed in the human mind.

Step 2A, Prong 2 of the Alice Analysis (Practical Application)
Applicant states that the claims constitute an improvement to technology, such as  “convert[ing] the selected problem list items from the advanced problem list display on display 106, into natural language statements.” However, the Applicant has not provided any evidence or reasons why this constitutes an improvement to the a given technology area. The comparison to McRo is not persuasive because the claims, do no more than recite generic components to perform basic computer functions. The comparison to Core Wireless is similarly not persuasive. Indeed, claims can recite a mental process even if they are claimed as being performed on a computer, for example when the claimed system and method can be “performed by humans without a computer,” as is the case here. Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1318, 1324 (Fed. Cir. 2016). 

Step 2B of the Alice Analysis (Substantially More)
Applicant states that the claims are directed to a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “A system, comprising: a non-transitory computer readable storage medium storing an executable program; a user interface configured to display sorted diagnostic information items of a problem list to a user; and a processor executing the executable program to cause the processor to” and “a database of the system,” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1) transmitting a notification of the selected action and (2) transmitting control commands were considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). The prior art of record indicates that receipt of sensor data is well-understood, routine, conventional activity in the field. Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Therefore, whether taken individually or as an ordered combination, Claims 1, 3-5, 8-15, and 17-19 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Applicant’s arguments and amendments filed on 3/10/2022, with respect to the 35 USC § 103 rejection of claims 1, 3-5, 8-15, and 17-19 have been considered but are not persuasive. 
Applicant argues that the Natural Language Processing disclosed in Naeymi-Rad does not teach the claims, as amended. Dittinger has been cited as teaching the conversion to natural language statement, see above. 
For the reasons set forth in the 35 USC § 103 rejection above, the cited references render amended claims 1, 3-5, 8-15, and 17-19 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283. The examiner can normally be reached Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626